Case 6:21-cv-00449-ADA Document 1-4 Filed 04/30/21 Page 1 of 3




              Exhibit 4
    Case 6:21-cv-00449-ADA Document 1-4 Filed 04/30/21 Page 2 of 3




SONOFF – Wireless IP Security Camera (see product list at end for
relevant models)
Infringement of the ‘790 patent
Claim 1               Evidence
1. An interface for   The SONOFF wireless security camera provides
receiving data from an interface for receiving data from an image
an image sensor       sensor having an imaging array and a clock
having an imaging     generator for transfer to a processor system.
array and a clock
generator for         For example, an image capturing subsystem of
transfer to a         the SONOFF wireless security camera has an
processor system      image sensor that includes an imaging array and
comprising:           a clock generator. An image processing
                      subsystem of the SONOFF wireless security
                      camera includes a processor that processes
                      image data. The SONOFF wireless security
                      camera includes interface circuitry that receives
                      image data from the image capturing subsystem
                      and transfers the image data to the processor.
                      The interface circuitry thereby enables the
                      transfer of image data between the image
                      capturing subsystem, which runs in a pixel clock
                      domain, and the image processing subsystem,
                      which runs in a processor clock domain.
a memory for          The SONOFF wireless security camera provides a
storing imaging       memory for storing imaging array data and
array data and        clocking signals at a rate determined by the
clocking signals at a clocking signals.
rate determined by
the clocking          For example, the interface circuitry of the
signals;              SONOFF wireless security camera includes a
                      buffer module that stores the image data that is
                      received from the image capturing subsystem.
                      The buffer module has control and clock signal
                      inputs. The buffer module clocks its internal and
                      external signals at a rate that is determined by
                      the input clock signals. This enables the buffer
                      module to store the image data at a rate that is
                      in accordance with the pixel clock domain of the
                      image capturing subsystem.
a signal generator    The SONOFF wireless security camera provides a
for generating a      signal generator for generating a signal for
signal for            transmission to the processor system in response
transmission to the to the quantity of data in the memory.
processor system in


                                                                     1
    Case 6:21-cv-00449-ADA Document 1-4 Filed 04/30/21 Page 3 of 3




response to the      For example, the interface circuitry of the
quantity of data in  SONOFF wireless security camera includes
the memory; and      interface functionality that generates a signal
                     when the buffer module has image data that is
                     ready for transmission to the processor. The
                     signal indicates that the buffer module has a
                     frame or sub-frame of image data for the
                     processor.
a circuit for        The SONOFF wireless security camera provides a
controlling the      circuit for controlling the transfer of the data
transfer of the data from the memory at a rate determined by the
from the memory at processor system.
a rate determined
by the processor     For example, the interface circuitry of the
system.              SONOFF wireless security camera includes timing
                     and control functionality that controls the
                     transfer of image data from the buffer module to
                     the processor. The timing and control
                     functionality enables the image data to be
                     transferred at a rate determined by the
                     processor system. This enables the processor to
                     acquire the image data at a rate that is in
                     accordance with the processor clock domain.


Product List:
GK-200MP2-B Wi-Fi Wireless IP Security Camera

References:

[1] SONOFF GK-200MP2-B Wi-Fi Wireless IP Security Camera
https://sonoff.tech/product/wifi-smart-home-security/gk-200mp2-b

[2] Amazon - SONOFF 1080P HD Indoor Camera, Smart WiFi Security
Camera with IR Night Vision, Motion Detection, 2-Way Audio, Remote
Monitor, Works with SONOFF Smart Switches and Plugs (GK-200MP2-B)
https://www.amazon.com/Security-Detection-Monitor-Switches-GK-
200MP2-B/dp/B0832KNMND?ref_=ast_sto_dp




                                                                     2
